The State of TexasAppellee




                             Fourth Court of Appeals
                                    San Antonio, Texas
                                       Tuesday, May 5, 2015

                                        No. 04-15-00181-CR

                                   Genevieve Marie PANTOJA,
                                            Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                   From the 187th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2014CR4434
                            Honorable Steve Hilbig, Judge Presiding

                                           ORDER
        On May 4, 2015, appellant’s appointed counsel, Richard B. Dulany Jr. of the Bexar
County Public Defender’s Office, moved to withdraw as appellate counsel due to a conflict of
interest. We agree there is an existing conflict and therefore GRANT counsel’s motion. See
TEX. R. APP. P. 6.5. Because appellant is indigent, new appellate counsel must be appointed.

        Accordingly, we ORDER this appeal ABATED and REMANDED to the trial court for
action in accordance with this order. We ORDER the trial court to appoint new appellate
counsel on or before May 15, 2015. See Duncan v. State, 653 S.W.2d 38, 40 (Tex. Crim. App.
1983) (holding that appellate courts may abate appeals so that trial court can assure appellant has
effective assistance of counsel). The trial court is advised that no attorney from the Bexar
County Public Defender’s Office should be appointed to represent appellant due to the existing
conflict. We further ORDER the trial court clerk to file a supplemental clerk’s record
containing the trial court’s order appointing new appellate counsel in this court on or before May
25, 2015.

        We order the clerk of this court to serve a copy of this order on the trial court, the district
clerk, the court reporter, and all counsel.



                                                       _________________________________
                                                       Marialyn Barnard, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of May, 2015.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court